DETAILED ACTION
This non-final Office action is responsive to Applicant’s election filed on January 13, 2021. Applicant has elected claims 1-18 (Group I) without traverse. Non-elected claims 19-21 (Group II) are withdrawn. The requirement for unity of invention is made final.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 9-16, and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kokkonen (US 2017/0318422).

[Claim 1]	Kokkonen discloses an inventory transport monitoring system for a store (abstract, ¶¶ 55, 58, 60, 66, 76, 112, 115), the system comprising:
a plurality of hubs positioned throughout the store, each of said plurality of hubs including a communication system (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on 
a plurality of inventory transports for moving inventory within the store (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; fig. 3 and ¶ 62 show that multiple robots may be employed), each of said plurality of inventory transports including a tracking device having a communication system (¶¶ 162-165, 168, 179, 181 --  A mobile device may be integrated with or mounted on a robot. The mobile device communicates with the beacons to track movement and location of the mobile device, which in effect, also tracks movements and location of the respective robot with which the mobile device is integrated or on which it is mounted);
	a coordinator configured to receive tracking information regarding said plurality of inventory transports and to determine which of a plurality of zones each inventory transport is located based on the tracking information (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated); and
	a database for storing said information regarding said plurality of inventory transports including the determined zone in which each inventory transport is located (¶¶ 158, 168-179, 195 – Beacon ID and location information of the mobile device are stored (with the storing of information in a location database and data records specifically described in at least ¶¶ 172 and 177). This information is used to track the 
[Claim 2]	Kokkonen discloses wherein each tracking device of each of said plurality of inventory transports includes a sensor system (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc. Items may also be retrieved from a warehouse shared by multiple stores, as seen in ¶ 115).
[Claim 3]	Kokkonen discloses wherein said sensor system includes an accelerometer (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc.).
[Claim 4]	Kokkonen discloses wherein said sensor system includes a ranging system for determining distance to at least one of said plurality of hubs (¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons).
[Claim 5]	Kokkonen discloses wherein at least a subset of said plurality of hubs are zone hubs that each define different zones within the store (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to deduce the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated).
[Claim 6]	Kokkonen discloses wherein at least a different subset of said plurality of hubs are subzone hubs that define subzones within the zones (¶¶ 121, 127, 131-132, 
[Claim 7]	Kokkonen discloses a processor configured to analyze said tracking information to determine a path of movement for each of said plurality of inventory transports through the store (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated. Kokkonen discloses that a graphical map providing a user with a guide from a current location to a location in the store may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device (Kokkonen: ¶¶ 77-78). Kokkonen does not explicitly disclose that the content of information displayed on a user device includes said path of movement (for each of said plurality of inventory transports through the store); however, these differences are only found in the non-functional descriptive material and are not functionally involved in any manipulative steps of the invention nor do they alter any recited structural elements; therefore, such differences do not effectively serve to patentably distinguish the claimed invention over the prior art.  see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.” Please see MPEP § 2111.05(I)(B)).
[Claim 9]	Kokkonen discloses a processor configured to analyze said tracking information to determine inventory transport status information for each of said plurality of inventory transports (¶¶ 175-182 – When an item is ready for pickup, a user may be provided, via an application on the user’s mobile device, with navigational guidance to reach the item), wherein said inventory transport status information is displayed on a user device (¶¶ 77-78 – Navigational instructions may be provided in the form of a graphical map providing a user with a guide from a current location to a location in the store, which means that the navigational instructions/guidance may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device; NOTE: While explicitly addressed by Kokkonen, the content of the displayed information, i.e., the content being inventory transport status information, is 
[Claim 10]	Kokkonen discloses a system for monitoring and comparing inventory transport characteristics among a plurality of stores (abstract, ¶¶ 55, 58, 60, 66, 76, 112, 115), the system comprising:
a plurality of inventory transport monitoring systems each installed at a different corresponding one of the plurality of stores (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; Items may also be retrieved from a warehouse shared by multiple stores, as seen in ¶ 115; ¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated);
a database for storing information from said plurality of inventory transport monitoring systems (¶¶ 158, 168-179, 195 – Beacon ID and location information of the mobile device are stored (with the storing of information in a location database and data records specifically described in at least ¶¶ 172 and 177). This information is used to track the path of the mobile device (along with a related robot transporting an item) and, in effect, the movement of the transported package. A record of the transportation path of an item is generated, as seen in ¶ 178; ¶¶ 80-81, 84-85, 88, 90, 101, 117 -- Inventory information of the various stores/retailers may also be stored in a database);

wherein each of said plurality of inventory transport monitoring systems includes:
	a plurality of hubs positioned throughout the corresponding store, each of said plurality of hubs being associated with one of a plurality of zones and each of said plurality of hubs including a communication system (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; ¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons);
	a plurality of inventory transport tracking devices installed on a plurality of inventory transports used for moving inventory within the store (¶¶ 55, 66, 76, 112, 115 – A robot may be used to transport items retrieved from a store, including a store within a shopping mall, which may been seen as multiple stores or as one big store; fig. 3 and ¶ 62 show that multiple robots may be employed), each of said tracking devices having a communication system (¶¶ 162-165, 168, 179, 181 --  A mobile device may be 
	a coordinator configured to receive tracking information from said plurality of hubs regarding said plurality of inventory transports, to determine which of the plurality of zones each inventory transport is located based on the tracking information, and to communicate said tracking information to said database (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; ¶¶ 158, 168-179, 195 – Beacon ID and location information of the mobile device are stored (with the storing of information in a location database and data records specifically described in at least ¶¶ 172 and 177). This information is used to track the path of the mobile device (along with a related robot transporting an item) and, in effect, the movement of the transported package. A record of the transportation path of an item is generated, as seen in ¶ 178).
[Claim 11]	Kokkonen discloses wherein each inventory transport tracking device includes a sensor system (¶ 129 – The position of each tracking device, e.g., mobile device, may be determined using sensors, such as accelerometers, gyroscopes, etc.).

[Claim 13]	Kokkonen discloses wherein said sensor system includes a ranging system for determining distance to at least one of said plurality of hubs (¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons).
[Claim 14]	Kokkonen discloses wherein at least a subset of said plurality of hubs are zone hubs that each define different zones within the store (¶¶ 55, 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to deduce the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated).
[Claim 15]	Kokkonen discloses wherein at least a different subset of said plurality of hubs are subzone hubs that define subzones within the zones (¶¶ 121, 127, 131-132, 149, 156, 172-174, 177, 182 -- Various areas, corridors, floors are associated with respective beacons deemed to be in range. Communications among the mobile devices and the beacons are used to determine the travel path and locations of the mobile devices, including the robots on which the mobile devices are mounted or integrated; fig. 7 and ¶¶ 130-134, 149, 156, 166, 172 present examples of subzones within zones, such as a corridor within a floor or multiple floors, an area within a floor, or an exit point in an area).
see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994); In re Ngai, 367 F.3d 1336, 1336, 70 USPQ2d 1862, 1863-64 (Fed. Cir. 2004).  Another indication of the existence of non-functional descriptive material is that the content of the material is merely “directed towards conveying a message or meaning to a human reader independent of the supporting product.” Please see MPEP § 2111.05(I)(B)).
[Claim 18]	Kokkonen discloses a processor configured to analyze said tracking information to determine inventory transport status information for each of said plurality of inventory transports (¶¶ 175-182 – When an item is ready for pickup, a user may be provided, via an application on the user’s mobile device, with navigational guidance to reach the item), wherein said inventory transport status information is displayed on a user device (¶¶ 77-78 – Navigational instructions may be provided in the form of a graphical map providing a user with a guide from a current location to a location in the store, which means that the navigational instructions/guidance may be presented (i.e., displayed) and this capability may be provided by the server through an application on the user’s device; NOTE: While explicitly addressed by Kokkonen, the content of the displayed information, i.e., the content being inventory transport status information, is not further utilized in a functional manner and, thus, is also deemed to be non-functional descriptive material. Please see MPEP § 2111.05(I)(B)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kokkonen (US 2017/0318422), as applied to claims 1 and 10 above.
[Claims 8, 17]	Kokkonen gathers tracking information related to robots, including location information based on signal strengths (¶¶ 132, 148, 174 – Signal strength may be used to determine the location of a mobile device in relation to beacons). Kokkonen comments that a robot “can be used to measure the signal strength of access points for the wireless local area networks within the shopping mall and generate a heat map of WiFi signals” (¶ 56). Kokkonen does not explicitly disclose that the signal strength information is necessarily gathered at the same time that movement of the robots is tracked; however, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Kokkonen to explicitly and directly configure the processor to analyze said tracking information to determine a heat map for the store based on said tracking information in order to conserve resources by allowing the robots to directly correlate signal strength information gathered during transport runs to generation of a heat map of signal strength so that the robots are not sent out to perform wasted trips. In other words, gleaning signal strength to generate the heat maps from the item transports and robot/item movement tracking process would reduce the need to send out robots solely to measure signal strength, thereby conserving resources. By definition, generation of a heat map would be a displayed representation of data. Kokkonen does not explicitly disclose that said heat map is displayed on a user device. However, Kokkonen is capable of displaying mapping information on a user device, as seen in ¶¶ 77-78. The Examiner submits that it would have been obvious to one of ordinary skill in the art 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683